Exhibit 10.18

POWER-ONE, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into by and between Power-One, Inc., a Delaware corporation (hereinafter
referred to as the “Company”) and                              (hereinafter
referred to as the “Executive”).

RECITALS

A.            The Board of Directors of the Company has approved the Company
entering into a severance agreement with the Executive.

B.            The Executive is a key executive of the Company.

C.            Should the possibility of a Change in Control of the Company
arise, the Board believes it is imperative that the Company and the Board be
able to rely upon the Executive to continue in his position, and that the
Company should be able to receive and rely upon the Executive’s advice, if
requested, as to the best interests of the Company and its stockholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control.

D.            Should the possibility of a Change in Control arise, in addition
to his regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its stockholders, and to take such other actions as the Board might
determine to be appropriate.

E.             This Agreement provides the benefits the Executive will be
entitled to receive upon certain terminations of employment in connection with
Change in Control from and after the Effective Date and supersedes and negates
any and all previous agreements with respect to such benefits, including,
without limitation, any previous Change in Control Severance Agreement by and
between the Executive and the Company (the “Prior Change in Control Agreement”).

NOW THEREFORE, to help assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company
in the face of these circumstances and for other good and valuable
consideration, the Company and the Executive agree as follows:

Article 1.               Term

This Agreement shall be effective as of                           (the
“Effective Date”).  This Agreement will continue in effect through the first
anniversary of the Effective Date.  However, at the end of such one (1) year
period and, if extended, at the end of each additional year thereafter, the term
of this Agreement shall be extended automatically for

1


--------------------------------------------------------------------------------


one (1) additional year, unless the Committee delivers written notice at least
three (3) months prior to the end of such term (or extended term, as the case
may be) to the Executive that this Agreement will not be extended, and if such
notice is timely given this Agreement will terminate at the end of the term then
in progress.

Notwithstanding the foregoing, in the event a Change in Control occurs during
the original or any extended term of this Agreement, this Agreement will remain
in effect for the longer of: (i) twenty-four (24) months beyond the month in
which such Change in Control occurred; or (ii) until all obligations of the
Company hereunder have been fulfilled, and until all benefits required hereunder
have been paid to the Executive.  For purposes of clarity, subject to Section
4.1, benefits shall be payable to the Executive under this Agreement only with
respect to a single Change in Control of the Company.  Accordingly, no Change in
Control after the first Change in Control shall be considered for purposes of
this Agreement.

Article 2.               ERISA

This Agreement is intended as part of a severance program of the Company that
constitutes (i) a pension plan within the meaning of Section 3(2) of ERISA, and
(ii) an unfunded pension plan maintained by the Company for a select group of
management or highly compensated employees within the meaning of Department of
Labor Regulation 2520.104-23 promulgated under ERISA, and Sections 201, 301, and
401 of ERISA.

Article 3.               Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a)                                  “Accrued Obligations” means (i) any Base
Salary that had accrued but had not been paid (including any accrued and unpaid
vacation time) prior to the Severance Date, and (ii) any bonus earned as of the
Severance Date with respect to the fiscal year preceding the year in which the
Severance Date occurs (if the Executive was employed by the Company on the last
day of that fiscal year) that had not previously been paid.

(b)                                 “Agreement” means this Change in Control
Severance Agreement.

(c)                                  “Base Salary” means the salary of record
paid to the Executive by the Company as annual salary (whether or not deferred),
but excludes amounts received under incentive or other bonus plans.

(d)                                 “Beneficial Owner” and “Beneficial
Ownership” shall have the meaning ascribed to such terms in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.

(e)                                  “Beneficiary” means the persons or entities
designated or deemed designated by the Executive pursuant to Section 11.2.

2


--------------------------------------------------------------------------------


(f)                                    “Board” means the Board of Directors of
the Company.

(g)                                 “Cause” means, as reasonably determined by a
majority of the Continuing Directors (as defined in Section 3(h)(ii) below) then
in office (excluding the Executive, if he is then a Continuing Director) based
on the information then known to them, the occurrence of either or both of the
following:

(i)                                     the Executive’s conviction for
committing an act of fraud, embezzlement, theft, or other act constituting a
felony (other than traffic related offenses or as a result of vicarious
liability); or

(ii)                                  the willful engaging by the Executive in
misconduct that is significantly injurious to the Company.  However, no act or
failure to act on the Executive’s part shall be deemed to be “willful” if the
Executive reasonably believed in good faith that such acts or omissions were in
the best interests of the Company.

If there are no Continuing Directors then in office, the determination of Cause
shall be made by a majority of the independent directors (as determined under
the listing requirements of the Nasdaq Stock Market) or, if there are no
independent directors then in office, by the full Board.

(h)                                 “Change in Control” means any of the
following:

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act (a “Person”)) of Beneficial Ownership of twenty percent (20%) or
more of either (1) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this clause (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, and
(D) any acquisition by any entity pursuant to a transaction that complies with
clauses (1), (2) and (3) of Section 3(h)(iii) below; further provided, that,
creditors of the Company who become stockholders of the Company in connection
with any bankruptcy of the Company under the laws of the United States shall
not, by virtue of such bankruptcy, be deemed a “group” or a single Person for
the purposes of this clause (i) (provided that any one of such creditors may
trigger a Change in Control pursuant to this clause (i) if such

3


--------------------------------------------------------------------------------


creditor’s ownership of Company securities equals or exceeds the foregoing
threshold);

(ii)                                  On any day after the Effective Date (the
“Measurement Date”) Continuing Directors cease for any reason to constitute
either: (A) if the Company does not have a Parent, a majority of the Board; or
(B) if the Company has a Parent, a majority of the Board of Directors of the
Controlling Parent.  A director is a “Continuing Director” if he or she either:

(1)                                  was a member of the Board on the applicable
Initial Date (an “Initial Director”); or

(2)                                  was elected to the Board (or the Board of
Directors of the Controlling Parent, as applicable), or was nominated for
election by the Company’s or the Controlling Parent’s stockholders, by a vote of
at least two-thirds (2/3) of the Initial Directors then in office.

A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the Controlling
Parent’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the Initial Directors (including directors elected after the applicable Initial
Date who are deemed to be Initial Directors by application of this provision)
then in office; provided that such member of the Board shall not be deemed to be
an Initial Director if his or her initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

“Initial Date” means the later of (1) the Effective Date or (2) the date that is
two (2) years before the Measurement Date.

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the Beneficial Owners of the Outstanding Company Common Stock and the
Outstanding Company Voting

4


--------------------------------------------------------------------------------


Securities immediately prior to such Business Combination Beneficially Own,
directly or indirectly, more than sixty percent (60%) of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
is a Parent of the Company or the successor of the Company) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any entity
resulting from such Business Combination or a Parent of the Company or any
successor of the Company or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or a Parent of
the Company or the successor entity) Beneficially Owns, directly or indirectly,
twenty percent (20%) or more of, respectively, the then-outstanding shares of
common stock of the entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of twenty percent (20%)
existed prior to the Business Combination, and (3) a Change in Control is not
triggered pursuant to clause (ii) above with respect to the Company (including
any successor entity) or any Parent of the Company (or the successor entity).

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the Effective Date constitute a Change in Control. 
Notwithstanding anything to the contrary in clause (iii) above, a change in
ownership of the Company resulting from creditors of the Company becoming
stockholders of the Company in connection with any bankruptcy of the Company
under the laws of the United States shall not trigger a Change in Control
pursuant to clause (iii) above.

(i)                                     “Code” means the United States Internal
Revenue Code of 1986, as amended.

(j)                                     “Committee” means the Compensation
Committee of the Board.

(k)                                  “Company” means Power-One, Inc., a Delaware
corporation (including, for purposes of determining whether the Executive is
employed by the Company, any and all subsidiaries specified by the Committee),
or any successor thereto as provided in Article 10.

(l)                                     “Controlling Parent” means the Company’s
Parent so long as a majority of the voting stock or voting power of that Parent
is not Beneficially Owned,

5


--------------------------------------------------------------------------------


directly or indirectly through one or more subsidiaries, by any other Person. 
In the event that the Company has more than one “Parent,” then “Controlling
Parent” shall mean the Parent of the Company the majority of the voting stock or
voting power of which is not Beneficially Owned, directly or indirectly through
one or more subsidiaries, by any other Person.

(m)                               “Disability” means disability as defined in
the Company’s long-term disability plan in which the Executive participates at
the relevant time or, if the Executive does not participate in a Company
long-term disability plan at the relevant time, such term shall mean a
“permanent and total disability” within the meaning of Section 22(e)(3) of the
Code.

(n)                                 “Effective Date” has the meaning given to
such term in Article 1 hereof.

(o)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

(p)                                 “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended.

(q)                                 “Executive” means the individual identified
in the first sentence, and on the signature page, of this Agreement.

(r)                                    “Good Reason” means, without the
Executive’s express written consent, the occurrence of any one or more of the
following:

(i)                                     A material reduction in the nature or
status of the Executive’s authorities, duties, and/or responsibilities, (when
such authorities, duties, and/or responsibilities are viewed in the aggregate)
from their level in effect on the day immediately prior to the start of the
Protected Period, other than an insubstantial and inadvertent act that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive.  In addition, Good Reason will be deemed to exist if the Executive’s
reporting relationship is diminished from the Executive’s reporting relationship
in effect on the day immediately prior to the start of the Protected Period (for
example, if the Executive reports directly to the Company’s Chief Executive
Officer on the day immediately prior to the start of the Protected Period, Good
Reason will be deemed to exist if the Executive’s reporting relationship is
changed such that the Executive no longer reports directly to the Chief
Executive Officer of the Company or any Parent or directly to the Board of
Directors of the Company or any Parent).  A mere change in the Executive’s title
by itself shall not constitute Good Reason, provided that there is not a
material reduction in the nature or status of the Executive’s authorities,
duties, and/or responsibilities as contemplated above.

6


--------------------------------------------------------------------------------


In addition, the change in status of the Company from a publicly-traded company
to a company the securities of which are not publicly-traded (including any
related termination of the Company’s reporting obligations under the Exchange
Act) shall not, in and of itself, constitute Good Reason or a material reduction
in the nature or status of the Executive’s authorities, duties, and/or
responsibilities.

(ii)                                  A reduction by the Company in the
Executive’s Base Salary as in effect immediately prior to the start of the
Protected Period or as the same shall be increased from time to time.

(iii)                               A significant reduction by the Company of
the Executive’s aggregate incentive opportunities under the Company’s short
and/or long-term incentive programs, as such opportunities exist immediately
prior to the start of the Protected Period, or as such opportunities may be
increased from time to time.  For this purpose, a significant reduction in the
Executive’s incentive opportunities shall be deemed to have occurred in the
event his incentive opportunity levels and/or the degree of probability of
attainment of such incentive opportunities are materially diminished by the
Company from the levels and probability of attainment that existed immediately
prior to the start of the Protected Period.  If the Company has a Parent, a
significant reduction of the Executive’s aggregate incentive opportunities under
the Company’s short and/or long-term incentive programs shall not be deemed to
have occurred if there is an across-the-board reduction in or elimination of any
such program which similarly affects all executives of the Company and the
reduced or eliminated incentives are replaced by a similar program of a Parent.

(iv)                              A significant reduction in the Executive’s
relative level of coverage and accruals under the Company’s employee benefit
and/or retirement plans, policies, practices, or arrangements in which the
Executive participates immediately prior to the start of the Protected Period,
both in terms of the amount of benefits provided, and amounts accrued.  For this
purpose, the Company may eliminate and/or modify existing programs and coverage
levels; provided, however, that the Executive’s level of coverage under all such
programs must be at least as great as is provided to executives who have the
same or lesser levels of reporting responsibilities within the Company’s
organization.

(v)                                 The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement, as contemplated in Article 10.

7


--------------------------------------------------------------------------------


(vi)                              The Executive is informed by the Company that
his principal place of employment for the Company will be relocated to a
location that is greater than thirty-five (35) miles away from the Executive’s
principal place of employment for the Company at the start of the corresponding
Protected Period.

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  The
Executive’s continued employment shall not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason herein;
provided, however, that if the Executive does not terminate employment and claim
Good Reason for such termination within ninety (90) days after the Executive has
knowledge of an event or circumstance that would constitute Good Reason, then
the Executive shall be deemed to have waived his right to claim Good Reason as
to that specific fact or circumstance (except that the event or circumstance may
be considered for purposes of determining whether any subsequent, separate,
event or circumstance constitutes Good Reason; for example, and without
limitation, a reduction in the Executive’s authorities that is deemed waived by
operation of this clause may be considered for purposes of determining whether
any subsequent reduction in the Executive’s authorities (when taken into
consideration with the first reduction) constitutes a “material reduction” in
the nature or status of the Executive’s authorities from their level in effect
on the day immediately prior to the start of the Protected Period).

(s)                                  “Parent” means an entity that Beneficially
Owns a majority of the voting stock or voting power of the Company, or all or
substantially all of the Company’s assets, directly or indirectly through one or
more subsidiaries.

(t)                                    “Qualifying Termination” has the meaning
given to such term in Section 4.2(a).

(u)                                 “Severance Benefits” means the payments
and/or benefits provided in Section 4.3.

(v)                                 “Severance Date” means the date on which the
Executive’s employment with the Company and its subsidiaries terminates for any
reason (whether or not as a result of a Qualifying Termination).

Article 4.               Severance Benefits

4.1.       Right to Severance Benefits.  The Executive shall be entitled to
receive from the Company Severance Benefits, as described in Section 4.3, if the
Executive has incurred a Qualifying Termination.

The Executive shall not be entitled to receive Severance Benefits if his
employment terminates (regardless of the reason) before the Protected Period (as
such

8


--------------------------------------------------------------------------------


term is defined in Section 4.2(c)) corresponding to a Change in Control of the
Company or more than twenty-four (24) months after the date of a Change in
Control of the Company.

4.2.       Qualifying Termination.

(a)                                  Subject to Sections 4.2(d), 4.4, and 4.5,
the occurrence of any one or more of the following events within the Protected
Period corresponding to a Change in Control of the Company, or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company shall constitute a “Qualifying Termination”:

(i)                                     An involuntary termination of the
Executive’s employment by the Company for reasons other than Cause;

(ii)                                  A voluntary termination of employment by
the Executive for Good Reason;

(iii)                               A failure or refusal by a successor company
to assume by written instrument the Company’s obligations under this Agreement,
as required by Article 10; or

(iv)                              A repudiation or breach by the Company or any
successor company of any of the provisions of this Agreement.

For purposes of determining any benefits payable hereunder, the date on which
the succession referred to in clause (iii) becomes effective and the date on
which the repudiation or breach referred to in clause (iv) occurs, as
applicable, shall be deemed to be the Executive’s Severance Date.

(b)                                 If more than one of the events set forth in
Section 4.2(a) occurs, such events shall constitute but a single Qualifying
Termination and the Executive shall be entitled to but a single payment of the
Severance Benefits.

(c)                                  The “Protected Period” corresponding to a
Change in Control of the Company shall be a period of time determined in
accordance with the following:

(i)                                     If the Change in Control is triggered by
a tender offer for shares of the Company’s stock or by the offeror’s acquisition
of shares pursuant to such a tender offer, the Protected Period shall commence
on the date of the initial tender offer and shall continue through and including
the date of the Change in Control; provided that in no case will the Protected
Period commence earlier than the date that is six (6) months prior to the Change
in Control.

9


--------------------------------------------------------------------------------


(ii)                                  If the Change in Control is triggered by a
merger, consolidation, or reorganization of the Company with or involving any
other corporation, the Protected Period shall commence on the date that serious
and substantial discussions first take place to effect the merger,
consolidation, or reorganization and shall continue through and including the
date of the Change in Control; provided that in no case will the Protected
Period commence earlier than the date that is six (6) months prior to the Change
in Control.

(iii)                               In the case of any Change in Control not
described in clause (i) or (ii) above, the Protected Period shall commence on
the date that is six (6) months prior to the Change in Control and shall
continue through and including the date of the Change in Control.

(d)                                 Notwithstanding anything else contained
herein to the contrary, the Executive’s termination of employment on account of
reaching mandatory retirement age, as such age may be defined from time to time
in policies adopted by the Company prior to the commencement of the Protected
Period, and consistent with applicable law, shall not be a Qualifying
Termination.

(e)                                  Notwithstanding anything else contained
herein to the contrary (other than those provisions that contain an express
exception to this Section 4.2(e)), the Executive’s Severance Benefits under this
Agreement shall be reduced by the severance benefits (including, without
limitation, any other change-in-control severance benefits and any other
severance benefits generally) that the Executive may be entitled to under any
other plan, program, agreement or other arrangement with the Company (including,
without limitation, any such benefits provided for by an employment agreement). 
For purposes of the foregoing, any cash severance benefits payable to the
Executive under any other plan, program, agreement or other arrangement with the
Company shall offset the cash severance benefits otherwise payable to the
Executive under this Agreement on a dollar-for-dollar basis.  For purposes of
the foregoing, non-cash severance benefits to be provided to the Executive under
any other plan, program, agreement or other arrangement with the Company shall
offset any corresponding benefits otherwise to be provided to the Executive
under this Agreement or, if there are no corresponding benefits otherwise to be
provided to the Executive under this Agreement, the value of such benefits shall
offset the cash severance benefits otherwise payable to the Executive under this
Agreement on a dollar-for-dollar basis.  If the amount of other benefits to be
offset against the cash severance benefits otherwise payable to the Executive
under this Agreement in accordance with the preceding two sentences exceeds the
amount of cash severance benefits otherwise payable to the Executive under this
Agreement, then the excess may be used to offset other non-cash severance
benefits otherwise to be provided to the Executive under this Agreement on a
dollar-for-dollar basis.  For

10


--------------------------------------------------------------------------------


purposes of this paragraph, the Committee shall reasonably determine the value
of any non-cash benefits.

4.3.       Description of Severance Benefits.  In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 4.1 and
4.2, the Company shall, subject to Section 4.7, pay to the Executive and provide
him with the following:

(a)                                  An amount equal to              times the
Executive’s highest annualized rate of Base Salary in effect at any time after
the commencement of the Protected Period and on or before the Executive’s
Severance Date.

(b)                                 An amount equal to              times the
average of the annual bonuses paid by the Company to the Executive for the three
(3) full fiscal years of the Company immediately preceding Executive’s Severance
Date.

(c)                                  Payment or reimbursement of the Executive’s
premiums charged to continue medical coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), at the same or reasonably
equivalent medical coverage for the Executive (and, if applicable, the
Executive’s eligible dependents) as in effect immediately prior to the
Executive’s Severance Date, to the extent that the Executive elects such
continued coverage; provided that the Company’s obligation to make any payment
or reimbursement pursuant to this Section 4.3(c) shall cease upon the first to
occur of (a) the              anniversary of the Severance Date; (b) the
Executive’s death; (c) the date the Executive becomes eligible for coverage
under the health plan of a future employer; or (d) the date the Company or its
affiliates ceases to offer any group medical coverage to its active executive
employees or the Company is otherwise under no obligation to offer COBRA
continuation coverage to the Executive.

(d)                                 A lump-sum cash amount equal to the portion
of the Executive’s account under the Company’s qualified retirement plan
(including, without limitation, any 401(k) matching contributions) that has not
become vested under the terms of such plan as of the Severance Date.

(e)                                  A lump-sum cash amount equal to the portion
of the Executive’s account under any Company nonqualified deferred compensation
or other supplemental retirement plan that has not become vested under the terms
of such plan as of the Severance Date.

(f)                                    The Company shall pay or reimburse the
Executive for up to $15,000 of outplacement services obtained by the Executive
during the twelve (12) month period following the Effective Date of Termination.

4.4.       Termination Due to Disability, Death or Retirement.  Termination of
the Executive’s employment due to the Executive’s death or Disability is not a
Qualifying Termination, and upon any such termination, the Executive shall be
entitled to payment

11


--------------------------------------------------------------------------------


only of the Accrued Obligations.  However, if immediately prior to the condition
or event leading to, or the commencement of, the Disability of the Executive
(but not the death of the Executive), the Executive would have experienced a
Qualifying Termination if he had terminated at that time, then upon termination
of his employment for Disability he shall be entitled to the benefits provided
by this Agreement for a Qualifying Termination.  A voluntary termination of
employment by the Executive due to the Executive’s retirement is not a
Qualifying Termination, and upon any such termination, the Executive shall be
entitled to payment only of the Accrued Obligations.  However, if immediately
prior to the Executive’s retirement (but not death), the Executive would have
experienced a Qualifying Termination if he had terminated at that time, then
upon his retirement he shall (subject to Section 4.2(d)) be entitled to the
benefits provided by this Agreement for a Qualifying Termination.

4.5.       Termination for Cause or by the Executive Other Than for Good Reason
Termination of the Executive’s employment by the Company for Cause or by the
Executive other than for Good Reason does not constitute a Qualifying
Termination.  Upon any such termination, the Executive shall be entitled to
payment only of the Accrued Obligations.

4.6.       Notice of Termination.  Any termination of the Executive’s employment
by the Company for Cause or by the Executive for Good Reason shall be
communicated by a Notice of Termination.  For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

4.7.         Release; Exclusive Remedy.

(a)           This Section 4.7 shall apply notwithstanding anything else
contained in this Agreement or any stock option, restricted stock or other
equity-based award agreement to the contrary.  As a condition precedent to any
Company obligation to the Executive pursuant to Section 4.3 or any obligation to
accelerate vesting of any equity-based award in connection with the termination
of the Executive’s employment, (i) the Executive shall, upon or promptly
following his last day of employment with the Company, provide the Company with
a valid, executed general release agreement in a form acceptable to the Company,
and such release agreement shall have not been revoked by the Executive pursuant
to any revocation rights afforded by applicable law, and (ii) the Executive
shall have complied with any and all covenants set forth in Article 8 hereof. 
The Company shall have no obligation to make any payment to the Executive
pursuant to Section 4.3 (or otherwise accelerate the vesting of any equity-based
award in the circumstances as otherwise contemplated by the applicable award
agreement) unless and until the release agreement contemplated by this Section
4.7 becomes irrevocable by the Executive in

12


--------------------------------------------------------------------------------


accordance with all applicable laws, rules and regulations, or at any time after
a breach by the Executive of any covenant set forth in Article 8.

(b)           The Executive agrees that the general release agreement described
in Section 4.7(a) will require that the Executive acknowledge, as a condition to
the payment of any benefits under Section 4.3 that the payments contemplated by
Section 4.3 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment, and the Executive will be required to
covenant, as a condition to receiving any such payment (and any such accelerated
vesting), not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.  The Company and Executive acknowledge
and agree that there is no duty of the Executive to mitigate damages under this
Agreement.  All amounts paid to the Executive pursuant to Section 4.3 shall be
paid without regard to whether the Executive has taken or takes actions to
mitigate damages.

4.8.         Acceleration of Equity Awards on Change in Control. 
Notwithstanding any other provision herein or in any applicable stock incentive
plan document or award agreement, each stock option, restricted stock, or other
equity or equity-based award granted by the Company to the Executive, to the
extent such award is outstanding and unvested as of the date of a Change in
Control, shall automatically become fully vested as of such Change in Control
date.  In the event that the Executive has a Qualifying Termination during the
Protected Period related to a Change in Control and any stock option, restricted
stock, or other equity or equity-based award (or portion thereof) that had not
vested as of the Severance Date was cancelled or otherwise terminated upon or
prior to the date of the related Change in Control solely as a result of such
Qualifying Termination, such award shall be reinstated and shall automatically
become fully vested and, in the case of stock options or similar awards, the
Executive shall be given a reasonable opportunity to exercise such accelerated
portion of the option or other award before it terminates.

Article 5.               Form and Timing of Severance Benefits; Tax Withholding;

5.1.         Form and Timing of Severance Benefits.  The Severance Benefits
described in Sections 4.3(a), 4.3(b), 4.3(d) and 4.3(e) shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Severance Date, but in no event beyond thirty (30) days from such date. 
Notwithstanding the foregoing, payment of any and all Severance Benefits are
subject to the provisions of Section 4.7 and Section 11.10.

5.2.         Withholding of Taxes.  Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such

13


--------------------------------------------------------------------------------


federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

Article 6.               Section 280G.

6.1.         Possible Gross-Up.

(a)           Subject to Section 6.1(b), in the event it is determined (pursuant
to Section 6.2 below) or finally determined (as defined in Section 6.3(c) below)
that any payment, distribution, transfer, benefit or other event with respect to
the Company or a successor, direct or indirect subsidiary or affiliate of the
Company (or any successor or affiliate of any of them, and including any benefit
plan of any of them), and arising in connection with an event described in
Section 280G(b)(2)(A)(i) of the Code, occurring after the Effective Date, to or
for the benefit the Executive or the Executive’s dependents, heirs or
beneficiaries (whether such payment, distribution, transfer, benefit or other
event occurs pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
6) (each a “Payment” and collectively the “Payments”) is or was subject to the
excise tax imposed by Section 4999 of the Code, and any successor provision or
any comparable provision of state or local income tax law (collectively,
“Section 4999”), or any interest, penalty or addition to tax is or was incurred
by Executive with respect to such excise tax (such excise tax, together with any
such interest, penalty, addition to tax, and costs (including professional
fees)) hereinafter collectively referred to as the “Excise Tax”), then, within
10 days after such determination or final determination, as the case may be, the
Company shall pay to the Executive (or to the applicable taxing authority on
Executive’s behalf) an additional cash payment (hereinafter referred to as the
“Gross-Up Payment”) equal to an amount such that after payment by the Executive
of all taxes, interest, penalties, additions to tax and costs imposed or
incurred with respect to the Gross-Up Payment (including, without limitation,
any income and excise taxes imposed upon the Gross-Up Payment), the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
such Payment or Payments.  The Gross-Up Payment, if triggered pursuant to this
Section 6.1(a), is intended to put the Executive in the same position as the
Executive would have been had no Excise Tax been imposed upon or incurred as a
result of any Payment.

(b)           Notwithstanding anything contained in Section 6.1(a) or any other
provision of this Agreement to the contrary, if a reduction in the amount of the
Payments by an amount up to but not in excess of one hundred thousand dollars
($100,000) would avoid the imputation of any Excise Tax on the remaining
Payments (after such reduction), then the Payments shall be reduced (but not
below zero) so that the maximum amount of the Payments (after reduction) shall
be one dollar ($1.00) less than the amount

14


--------------------------------------------------------------------------------


which would cause the Payments to be subject to the Excise Tax.  Unless the
Executive shall have given prior written notice to the Company to effectuate a
reduction in the Payments if such a reduction is required, the Company shall
reduce or eliminate the Payments by first reducing or eliminating any cash
severance benefits, then by reducing or eliminating any accelerated vesting of
stock options, then by reducing or eliminating any accelerated vesting of other
equity-based awards, then by reducing or eliminating any other remaining
Payments.

(c)           The preceding provisions of this Section 6.1 shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any benefits or compensation

6.2.         Initial Determination.  Except as provided in Section 6.3, the
determination that a Payment is subject to an Excise Tax and, in such event,
whether a Gross-Up Payment or reduction in Payments is required pursuant to
Section 6.1, shall be made in writing by a nationally recognized accounting firm
or consulting firm with experience in such matters selected by the Executive
(“Executive’s Accountant”).  Such determination shall include the amount of the
Gross-Up Payment or reduction in Payments, as applicable, and detailed
computations thereof, including any assumptions used in such computations (the
written determination of the Executive’s Accountant, hereinafter, the
“Executive’s Determination”).  The Executive’s Determination shall be reviewed
on behalf of the Company by a nationally recognized accounting firm or
consulting firm with experience in such matters selected by the Company (the
“Company’s Accountant”).  The Company shall notify Executive within 10 business
days after receipt of the Executive’s Determination of any disagreement or
dispute therewith, and failure to so notify within that period shall be
considered an agreement by the Company to make any required Gross-Up Payment as
provided in Section 6.1 above within 10 days from the expiration of such 10
business-day period.  In the event of an objection by the Company to the
Executive’s Determination, any amount not in dispute shall be paid within 10
days following the 10 business-day period referred to herein, and with respect
to the amount in dispute the Executive’s Accountant and the Company’s Accountant
shall jointly select a third nationally recognized accounting firm or consulting
firm with experience in such matters to resolve the dispute and the decision of
such third firm shall be final, binding and conclusive upon the Executive and
the Company.  In such a case, the third accounting firm’s findings shall be
deemed the binding determination with respect to the amount in dispute,
obligating the Company to make any payment as a result thereof within 10 days
following the receipt of such third accounting firm’s determination.  All fees
and expenses of each of the firms referred to in this Section 6.2 with respect
to the matters referred to in this Section 6 shall be borne solely by the
Company.

6.3.         Claim of Taxing Authority.

(a)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service (or any successor thereof) or any state or local
taxing authority (individually or collectively, the “Taxing Authority”) that,

15


--------------------------------------------------------------------------------


if successful, would require the payment by the Company of a Gross-Up Payment. 
Such notification shall be given as soon as practicable but no later than 30
days after the Executive receives written notice of such claim and shall apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by the Executive to give
such notice within such 30-day period shall not result in a waiver or forfeiture
of any of the Executive’s rights under this Section 6 except to the extent of
actual damages suffered by the Company as a result of such failure.  The
Executive shall not pay such claim prior to the expiration of the 15-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes, interest,
penalties or additions to tax with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such 15-day
period (regardless of whether such claim was earlier paid as contemplated by the
preceding parenthetical) that it desires to contest such claim (and demonstrates
to the reasonable satisfaction of Executive its ability to make the payments to
Executive which may ultimately be required under this section before assuming
responsibility for the claim), Executive shall:

(i)            give the Company any information reasonably requested by the
Company relating to such claim;

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to the
Executive;

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim; and

(iv)          permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification.

(b)           Without limitation on the foregoing provisions of this Section
6.3, and to the extent its actions do not unreasonably interfere with or
prejudice the Executive’s disputes with the Taxing Authority as to other issues,
the Company shall control all proceedings taken in connection with such

16


--------------------------------------------------------------------------------


contest and, in its reasonable discretion, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the Taxing
Authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax, interest or penalties claimed and sue for a refund
or contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance an
amount equal to such payment to the Executive, on an interest-free basis, and
shall indemnify and hold the Executive harmless, on an after-tax basis, from all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed with respect to such advance or with
respect to any imputed income with respect to such advance, as any such amounts
are incurred; and, further, provided, that any extension of the statute of
limitations relating to payment of taxes, interest, penalties or additions to
tax for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount; and,
provided, further, that any settlement of any claim shall be reasonably
acceptable to the Executive and the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue.

(c)           If, after receipt by the Executive of an amount advanced by the
Company pursuant to Section 6.3(b), the Executive receives any refund with
respect to such claim, the Executive shall (subject to the Company’s complying
with the requirements of this Section 6) promptly pay to the Company an amount
equal to such refund (together with any interest paid or credited thereof after
taxes applicable thereto), net of any taxes (including, without limitation, any
income or excise taxes), interest, penalties or additions to tax and any other
costs incurred by the Executive in connection with such advance, after giving
effect to such repayment.  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 6.3(a), it is finally determined
that the Executive is not entitled to any refund with respect to such claim,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall be treated as a Gross-Up Payment and shall
offset, to the extent thereof, the amount of any Gross-Up Payment otherwise
required to be paid.

(d)           For purposes of this section, whether the Excise Tax is applicable
to a Payment shall be deemed to be “finally determined” upon the earliest of:
(A) the expiration of the 15-day period referred to in Section 6.3(a) above if
the Company has not notified the Executive that it intends to contest the
underlying claim, (B) the expiration of any period following which no right of
appeal exists, (C) the date upon which a closing agreement or

17


--------------------------------------------------------------------------------


similar agreement with respect to the claim is executed by the Executive and the
Taxing Authority (which agreement may be executed only in compliance with this
section), (D) the receipt by the Executive of notice from the Company that it no
longer seeks to pursue a contest (which shall be deemed received if the Company
does not, within 15 days following receipt of a written inquiry from the
Executive, affirmatively indicate in writing to Executive that the Company
intends to continue to pursue such contest).

6.4.         Over- and Under-Payments.  As a result of uncertainty in the
application of Section 4999 that may exist at the time of any determination that
a Gross-Up Payment is due, it may be possible that in making the calculations
required to be made hereunder, the parties or their accountants shall determine
that a Gross-Up Payment need not be made (or shall make no determination with
respect to a Gross-Up Payment) that properly should be made or that Payments
should be reduced that should have been made (“Underpayment”), or that a
Gross-Up Payment not properly needed to be made should be made or that Payments
be reduced by an amount less than that required pursuant to Section 6.1
(“Overpayment”).  The determination of any Underpayment shall be made using the
procedures set forth in Section 6.2 above and shall be paid to Executive as an
additional Payment (or Gross-Up Payment, as applicable).  The Company shall be
entitled to use procedures similar to those available to the Executive in
Section 6.2 to determine the amount of any Overpayment (provided that the
Company shall bear all costs of the accountants as provided in Section 6.2).  In
the event of a determination that an Overpayment was made, the Executive shall
promptly repay the amount of such Overpayment to the Company together with
interest on such amount (at the same rate as is applied to determine the present
value of payments under Section 280G or any successor thereto), from the date
the reimbursable payment was received by the Executive to the date the same is
repaid to the Company; provided, however, that the amount to be repaid by the
Executive to the Company shall be subject to reduction to the extent necessary
to put the Executive in the same after-tax position as if such Overpayment were
never made.

Article 7.               The Company’s Payment Obligation

7.1.       Payment of Obligations Absolute.  Except as provided in Sections
4.2(e), 4.7, 5.2 and in Article 6, the Company’s obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Company
may have against the Executive or anyone else.  All amounts payable by the
Company hereunder shall be paid without notice or demand.  Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whoever may be entitled thereto, for any reasons whatsoever, except as otherwise
provided in Article 6 or Article 9.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this

18


--------------------------------------------------------------------------------


Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Section 4.3(c).

7.2.       Contractual Right to Benefits.  This Agreement establishes and vests
in the Executive a contractual right to the benefits to which he or she is
entitled hereunder.  The Company expressly waives any ability, if possible, to
deny liability for any breach of its contractual commitment hereunder upon the
grounds of lack of consideration, accord and satisfaction or any other defense. 
In any dispute arising after a Change in Control as to whether the Executive is
entitled to benefits under this Agreement, there shall be a presumption that the
Executive is entitled to such benefits and the burden of proving otherwise shall
be on the Company.  However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

7.3.       Pension Plans; Duplicate Benefits.  All payments, benefits and
amounts provided under this Agreement shall be in addition to and not in
substitution for any pension rights under the Company’s tax-qualified pension
plan, supplemental retirement plans, nonqualified deferred compensation plans,
bonus plans, and any disability, workers’ compensation or other Company benefit
plan distribution that the Executive is entitled to as of his Severance Date. 
Notwithstanding the foregoing, this Agreement shall not create an inference that
any duplicate payments shall be required.  No payments made pursuant to this
Agreement shall be considered compensation for purposes of any such benefit
plan.  Payment of the Executive’s Accrued Obligations shall be deemed to not
duplicate any benefit contemplated by this Agreement and shall not result in an
offset pursuant to Section 4.2(e).

Article 8.               Trade Secrets; Non-Solicitation and Non-Disparagement

By executing this Agreement and again by receiving any benefits provided for by
this Agreement, the Executive agrees follows:

(a)           In the course of performing his duties for the Company, the
Executive will receive, and acknowledges that he or she has received,
confidential information, including without limitation, information not
available to competitors relating to the Company’s existing and contemplated
financial plans, products, business plans, operating plans, research and
development information, and customer information, all of which is hereinafter
referred to as “Trade Secrets.”  The Executive agrees that he or she will not,
either during his employment or subsequent to the termination of his employment
with the Company, directly or indirectly disclose, publish or otherwise divulge
any Trade Secret of the Company or any of its affiliates to anyone outside the
Company, or use such information in any manner which would adversely affect the
business or business prospects of the Company, without prior written
authorization from the Company to do so.  The Executive further agrees that if,
at the time of the termination of his

19


--------------------------------------------------------------------------------


employment with the Company, he is in possession of any documents or other
written or electronic materials constituting, containing or reflecting Trade
Secrets, the Executive will return and surrender all such documents and
materials to the Company upon leaving its employ.  The restrictions and
protection provided for in this Section 8(a) shall be in addition to any
protection afforded to Trade Secrets by law or equity and in addition to any
protection afforded to Trade Secrets by any other agreement between the
Executive and the Company.

(b)           For a period of one year following the termination of the
Executive’s employment with the Company, the Executive shall not, directly or
indirectly through, aid, assistance or counsel, on the Executive’s own behalf or
on behalf of another person or entity (i) contact, solicit or offer to hire any
person who was, within a period of six months prior to the termination of the
Executive’s employment with the Company, employed by any member of the Company
Group, or (ii) by any means issue or communicate any private or public statement
that may be critical or disparaging of any member of the Company Group, or any
of their respective products, services, officers, directors or employees.

(c)           The Executive represents that he (i) is familiar with the
foregoing covenants, (ii) is fully aware of his obligations hereunder, (iii)
agrees to the reasonableness of the length of time, scope and geographic
coverage of the foregoing covenants, and (iv) agrees that such covenants are
necessary to protect the Company’s confidential and proprietary information,
good will, stable workforce, and customer relations.

(d)           The Executive agrees that a breach of any of the covenants in this
Article 8 would cause immediate and irreparable harm to the Company that would
be difficult or impossible to measure, and that damages to the Company for any
such injury would therefore be an inadequate remedy for any such breach. 
Accordingly, the Executive agrees that if he breaches any term of this Article
8, the Company shall be entitled, in addition to and without limitation upon all
other remedies the Company may have under this Agreement, at law or otherwise,
to obtain injunctive or other appropriate equitable relief to restrain any such
breach upon a showing by the Company of the legal requirements to obtain such
relief.

Article 9.               Claims Procedure

9.1.       Committee Review.  The Executive or, in the event of the Executive’s
death, the Executive’s Beneficiary (as applicable, the “Claimant”) may deliver
to the Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from this Agreement.  Such claim shall be
delivered to the Committee care of the Company in accordance with the notice
provisions of Section 11.7.  If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within sixty (60) days after
such notice was received by the Claimant.  All other claims must be

20


--------------------------------------------------------------------------------


made within two hundred and seventy (270) days of the date on which the event
that caused the claim to arise occurred (subject to any timing requirements that
may apply in the case of a purported termination for Good Reason).  The claim
must state with particularity the determination desired by the Claimant.

9.2.       Notification of Decision.  The Committee shall consider a Claimant’s
claim pursuant to Section 9.1 within a reasonable time, but no later than ninety
(90) days after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  The Committee shall notify the Claimant in writing:

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

(b)           that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

(ii)           specific reference(s) to pertinent provisions of this Agreement
upon which such denial was based;

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

(iv).         a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

(v)           a statement of the Claimant’s right to seek arbitration pursuant
to Section 9.4.

9.3.       Pre and Post-Change in Control Procedures.  With respect to claims
made prior to the occurrence of a Change in Control, a Claimant’s compliance
with the foregoing provisions of this Article 9 is a mandatory prerequisite to a
Claimant’s right to commence arbitration pursuant to Section 9.4 with respect to
any claim for benefits under this Agreement.  With respect to claims made upon
and after the occurrence of a Change in Control, the Claimant may proceed
directly to arbitration in accordance with Section 9.4 and need not first
satisfy the foregoing provisions of this Article 9.

21


--------------------------------------------------------------------------------


9.4.       Arbitration of Claims.  All claims or controversies arising out of or
in connection with this Agreement, that the Company may have against any
Claimant, or that any Claimant may have against the Company or against its
officers, directors, employees or agents acting in their capacity as such,
shall, subject to the initial review provided for in the foregoing provisions of
this Article 9 that are effective with respect to claims brought prior to the
occurrence of a Change in Control, be resolved through arbitration as provided
in this Section 9.4.  The decision of an arbitrator on any issue, dispute, claim
or controversy submitted for arbitration, shall be final and binding upon the
Company and the Claimant and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.  The arbitrator shall review
de novo any claim previously considered by the Committee pursuant to Section
9.1.

Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be administered: (1) in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an arbitrator who is licensed to practice law in the
state in which the arbitration is convened; or (2) if locally available, the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the
JAMS procedures then in effect.  The party who did not initiate the claim can
designate between JAMS or AAA (the “Tribunal”).  The arbitration shall be held
in the city in which the Claimant is or was last employed by the Company in the
nearest Tribunal office or at a mutually agreeable location.  Pre-hearing and
post-hearing procedures may be held by telephone or in person as the arbitrator
deems necessary.

The arbitrator shall be selected as follows: if the parties cannot agree on an
arbitrator, the Tribunal (JAMS or AAA) shall then provide the names of nine (9)
available arbitrators experienced in business employment matters along with
their resumes and fee schedules.  Each party may strike all names on the list it
deems unacceptable.  If more than one common name remains on the list of all
parties, the parties shall strike names alternately until only one remains.  The
party who did not initiate the claim shall strike first.  If no common name
remains on the lists of the parties, the Tribunal shall furnish an additional
list or lists until an arbitrator is selected.

The arbitrator shall interpret this Agreement, any applicable Company policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or applicable federal
law.  In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or this
Agreement.  The arbitrator, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to, any claim that all or any part of this Agreement
is voidable.

The arbitration shall be conducted pursuant to California Code of Civil
Procedure Sections 1282 et. seq.

22


--------------------------------------------------------------------------------


Notwithstanding the foregoing provisions, the Company and the Executive each may
apply to any court of competent jurisdiction in the state of California for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, to ensure that any relief sought in arbitration is not
rendered ineffectual through interim harm and as necessary to enforce the
provisions of this Agreement, without breach of this arbitration agreement and
without abridgement of the powers of the arbitrator.

9.5.       Claims Expenses; Legal Fees and Expenses of Executive. The Company
shall advance and bear all reasonable expenses of any arbitration conducted
under this Article 9 and all reasonable legal fees and expenses incurred by
Claimant in pursuing a claim at and through any stage of review or dispute
resolution pursuant to this Article 9; provided, however, that if it is finally
determined that the Claimant did not pursue the claim or commence the
arbitration in good faith and had no reasonable basis therefore, the Claimant
shall repay all of Claimant’s legal fees and expenses advanced by the Company
and shall reimburse the Company for its reasonable legal fees and expenses in
connection therewith (except that, in any event, the Company shall be
responsible for payment of the forum costs of any arbitration hereunder,
including the arbitrator’s fee).

Article 10.            Successors and Assignment

10.1.    Successors to the Company.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof (the business and/or assets of which
constitute at least fifty percent (50%) of the total business and/or assets of
the Company) to expressly assume and agree to perform the Company’s obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform them if such succession had not taken place. 
Failure of the Company to obtain such assumption and agreement in a written
instrument prior to the effective date of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if he had terminated his employment with the Company
voluntarily for Good Reason.  Except for the purpose of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Executive’s Severance Date if the Executive so elects, but any delay
or failure by the Executive to so elect shall not be a waiver or release of any
rights hereunder which may be asserted at any time.

10.2.    Assignment by the Executive.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.

Article 11.            Miscellaneous

11.1.    Employment Status.  Except as may be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by

23


--------------------------------------------------------------------------------


the Company is “at will,” and, prior to the effective date of a Change in
Control, may be terminated by either the Executive or the Company at any time,
subject to applicable law.

11.2.    Beneficiaries.  The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement.  If the Executive dies
while any amount would still be payable to him hereunder had he continued to
live, all such amounts, unless otherwise provided herein, shall be paid to the
Executive’s Beneficiary in accordance with the terms of this Agreement.  If the
Executive has not named a Beneficiary, then such amounts shall be paid to the
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate.  The Executive may make or change such
designation at any time, provided that any designation or change thereto must be
in the form of a signed writing acceptable to and received by the Committee.

11.3.    Gender and Number; Section Headings.  Where the context requires
herein, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.  The section headings
of, and titles of paragraphs and subparagraphs contained in, this Agreement are
for the purpose of convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation thereof.

11.4.    Severability.  In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

11.5.    Entire Agreement.  This Agreement, together with any employment
agreement and any written agreement evidencing any stock option or other
equity-based incentive award previously granted by the Company, embodies the
entire agreement of the parties hereto respecting the matters within its scope. 
As of the Effective Date, this Agreement shall supersede all other agreements of
the parties hereto that are prior to or contemporaneous with the Effective Date
and that directly or indirectly bear upon the subject matter hereof (including,
without limitation, any Prior Change in Control Agreement), other than any prior
agreement relating to any right to indemnification the Executive may have from
the Company or the Executive’s right to be covered under any applicable
insurance policy, with respect to any liability the Executive incurred or may
incur as an employee, officer or director of the Company or its affiliates.  Any
negotiations, correspondence, agreements, proposals or understandings prior to
the Effective Date relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect.  There are no representations, warranties,
or agreements, whether express or implied, or oral or written, with respect to
the subject matter hereof, except as expressly set forth herein.  This Agreement
is an integrated agreement.

11.6.    Modification.  Except as expressly provided in the definition of “Good
Reason” in Section 3 with respect to certain waivers of circumstances that would

24


--------------------------------------------------------------------------------


otherwise constitute Good Reason, no provision of this Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in writing and signed by the Executive and by an authorized member
of the Committee or its designee, or by the respective parties’ legal
representatives and successors.

11.7.      Notice.  For purposes of this Agreement, notices, including a Notice
of Termination, and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or on the date stamped as received by the U.S. Postal Service for delivery by
certified or registered mail, postage prepaid and addressed: (i) if to the
Executive, to his latest address as reflected on the records of the Company, and
(ii) if to the Company: Power-One, Inc., 740 Calle Plano, Camarillo, California
93012, Attn: Corporate Secretary, or to such other address as the Company may
furnish to the Executive in writing with specific reference to this Agreement
and the importance of the notice, except that notice of change of address shall
be effective only upon receipt.

11.8.      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories.  Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

11.9.      Applicable Law.  To the extent not preempted by the laws of the
United States, the laws of the State of California shall be the controlling law
in all matters relating to this Agreement (notwithstanding any California or
other conflict of law provision to the contrary).  Any statutory reference in
this Agreement shall also be deemed to refer to all applicable final rules and
final regulations promulgated under or with respect to the referenced statutory
provision.

11.10.    Section 409A.

(a)           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is a “specified employee” as defined in Section 409A of the
Code (“Section 409A”), the Executive shall not be entitled to any payments in
connection with a separation from service of the Executive (within the meaning
of Section 409A) until the earlier of (i) the date which is six (6) months after
his separation from service for any reason other than death, or (ii) the date of
the Executive’s death.  Furthermore, with regard to any benefit to be provided
upon a termination of employment, to the extent required to avoid the imputation
of any tax, penalty or interest under Section 409A, the Executive shall pay the
premium for such benefit during the aforesaid period and be reimbursed by the
Company therefor promptly after the end of such period.  The provisions of this
Section 11.10 shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest under Section 409A.

25


--------------------------------------------------------------------------------


(b)           To the extent that this Agreement or any plan, program or award of
the Company in which the Executive participates or which has been or is granted
by the Company to the Executive, as applicable, is subject to Section 409A, the
Company and the Executive agree that the terms and conditions of this Agreement
and such other plan, program or award shall be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
the agreement, to avoid the imputation of any tax, penalty or interest under
Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement on this
                      day of                                     ,
                  .

Power-One, Inc.

Executive

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

26


--------------------------------------------------------------------------------